Exhibit 10.1

 

ETERNITY HEALTHCARE INC.

2018 EQUITY INCENTIVE PLAN

 

1. Purposes of the Plan.

 

The purposes of this Equity Incentive Plan are to attract and retain the best
available personnel, to provide additional incentive to Employees, Directors and
Consultants and to promote the success of the Company’s business.

 

2. Definitions.

 

As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any Committee appointed to administer the
Plan.

 

(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein.

 

(d) “Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Performance Unit, Performance Share, or other right or benefit
under the Plan.

 

(e) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.

 

(f) “Board” means the Board of Directors of the Company.

 

(g) “Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s:

 

(i) refusal or failure to act in accordance with any specific, lawful direction
or order of the Company or a Related Entity;

 

(ii) unfitness or unavailability for service or unsatisfactory performance
(other than as a result of Disability);

 

(iii) performance of any act or failure to perform any act, in bad faith and to
the detriment of the Company or a Related Entity;

 

(iv) dishonesty, intentional misconduct or material breach of any agreement with
the Company or a Related Entity; or

 

(v) commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended.

 

(i) “Committee” means any committee appointed by the Board to administer the
Plan.

 

(j) “Common Stock” means the common stock of the Company.

 



 1 

 

 

(k) “Company” means Eternity Healthcare Inc., a Nevada corporation.

 

(l) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

 

(m) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of Employee, Director or Consultant, is not
interrupted or terminated. Continuous Service shall not be considered
interrupted in the case of (i) any leave of absence approved by the Company or
Related Entity, (ii) transfers between locations of the Company or among the
Company, any Related Entity, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company or a Related Entity in any capacity of
Employee, Director or Consultant (except as otherwise provided in the Award
Agreement). For purposes of Incentive Stock Options, no such approved leave of
absence may exceed ninety (90) days, unless re-employment upon expiration of
such leave is guaranteed by statute or contract.

 

(n) “Corporate Transaction” means any of the following transactions:

 

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with the complete liquidation or dissolution of the
Company;

 

(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than eighty percent (80%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger; or

 

(iv) an acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than eighty percent (80%) of the total combined voting power of the
Company’s outstanding securities, but excluding any such transaction that the
Administrator determines shall not be a Corporate Transaction.

 

(o) “Director” means a member of the Board or the board of directors of any
Related Entity.

 

(p) “Disability” means that a Grantee is permanently unable to carry out the
responsibilities and functions of the position held by the Grantee by reason of
any medically determinable physical or mental impairment. A Grantee will not be
considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.

 

(q) “Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.

 

(r) “Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Related Entity. The payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



 2 

 

 

(t) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) Where there exists a public market for the Common
Stock, the Fair Market Value shall be (A) the closing price for a Share for the
last market trading day prior to the time of the determination (or, if no
closing price was reported on that date, on the last trading date on which a
closing price was reported) on the stock exchange or national market system
determined by the Administrator to be the primary market for the Common Stock,
or (B) if the Common Stock is not traded on any such exchange or national market
system, the average of the closing bid and asked prices of a share on the OTC
Bulletin Board or other inter-dealer quotation service for the day prior to the
time of the determination (or, if no such prices were reported on that date, on
the last date on which such prices were reported), in each case, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable; or (ii) in the absence of an established market for the Common Stock
of the type described in subparagraph (i), above, the Fair Market Value shall be
determined by the Administrator in good faith.

 

(u) “Grantee” means an Employee, Director or Consultant who receives an Award
pursuant to an Award Agreement under the Plan.

 

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

(w) “Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(x) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

(y) “Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.

 

(z) “Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(aa) “Performance Shares” means Shares or an Award denominated in Shares which
may be earned in whole or in part upon attainment of performance criteria
established by the Administrator.

 

(bb) “Performance Units” means an Award which may be earned in whole or in part
upon attainment of performance criteria established by the Administrator and
which may be settled for cash, Shares or other securities or a combination of
cash, Shares or other securities as established by the Administrator.

 

(cc) “Plan” means this 2018 Equity Incentive Plan.

 

(dd) “Related Entity” means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

 

(ee) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.

 

(ff) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

 

(gg) “SAR” means a stock appreciation right entitling the Grantee to Shares or
cash compensation, as established by the Administrator, measured by appreciation
in the value of Common Stock.

 

(hh) “Share” means a share of the Common Stock.

 

 

(ii) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(jj) “Related Entity Disposition” means the sale, distribution or other
disposition by the Company of all or substantially all of the Company’s
interests in any Related Entity effected by a sale, merger or consolidation or
other transaction involving that Related Entity or the sale of all or
substantially all of the assets of that Related Entity.

 



 3 

 

 

3. Stock Subject to the Plan.

 

(a) Subject to the provisions of Section 10, below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards (including Incentive Stock
Options) is 15,000,000 Shares. The Shares to be issued pursuant to Awards may be
authorized, but unissued, or reacquired Common Stock.

 

(b) Any Shares covered by an Award (or portion of an Award) which is forfeited
or canceled, expires or is settled in cash, shall be deemed not to have been
issued for purposes of determining the maximum aggregate number of Shares which
may be issued under the Plan. If any unissued Shares are retained by the Company
upon exercise of an Award in order to satisfy the exercise price for such Award
or any withholding taxes due with respect to such Award, such retained Shares
subject to such Award shall become available for future issuance under the Plan
(unless the Plan has terminated). Shares that actually have been issued under
the Plan pursuant to an Award shall not be returned to the Plan and shall not
become available for future issuance under the Plan, except that if unvested
Shares are forfeited, or repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan.

 

4. Administration of the Plan.

 

(a) Plan Administrator.

 

(i) Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.

 

(ii) Administration with Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board. The Board may authorize one or more Officers to
grant such Awards and may limit such authority as the Board determines from time
to time. Except for the power to amend the Plan as provided in Section 13 and
except for determinations regarding Employees who are subject to Section 16 of
the Exchange Act or certain key Employees who are, or may become, as determined
by the Board or the Committee, subject to Section 162(m) of the Code
compensation deductibility limit, and except as may otherwise be required under
applicable stock exchange rules, the Board or the Committee may delegate any or
all of its duties, powers and authority under the Plan pursuant to such
conditions or limitations as the Board or the Committee may establish to any
Officer or Officers of the Company

 

(iii) Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection, such Award shall be
presumptively valid as of its grant date to the extent permitted by Applicable
Laws.

 

(b) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:

 

(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;

 

(ii) to determine whether and to what extent Awards are granted hereunder;

 

(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;

 



 4 

 

 

(iv) to approve forms of Award Agreements for use under the Plan;

 

(v) to determine the terms and conditions of any Award granted hereunder;

 

(vi) to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;

 

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan, including without limitation, any notice of Award or Award
Agreement, granted pursuant to the Plan;

 

(viii) to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such laws; provided, however, that no Award
shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan; and

 

(ix) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

 

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be conclusive and binding on all
persons.

 

5. Eligibility, Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company, a Parent or a Subsidiary. An Employee,
Director or Consultant who has been granted an Award may, if otherwise eligible,
be granted additional Awards. Awards may be granted to Employees, Directors or
Consultants who are residing in foreign jurisdictions.

 

6. Terms and Conditions of Awards.

 

(a) Type of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) an Option, a SAR or similar right
with a fixed or variable price related to the Fair Market Value of the Shares
and with an exercise or conversion privilege related to the passage of time, the
occurrence of one or more events, or the satisfaction of performance criteria or
other conditions, or (iii) any other security with the value derived from the
value of the Shares. Such awards include, without limitation, Options, SARs,
sales or bonuses of Restricted Stock, Dividend Equivalent Rights, Performance
Units or Performance Shares, and an Award may consist of one such security or
benefit, or two (2) or more of them in any combination or alternative.

 

 

(b) Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options, to the extent of the Shares covered thereby in excess of the foregoing
limitation, shall be treated as Non-Qualified Stock Options. For this purpose,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the date the Option with respect to such Shares is granted.

 

(c) Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration, including cashless exercise) upon settlement of the Award,
payment contingencies, and satisfaction of any performance criteria. The
performance criteria established by the Administrator may be based on any one
of, or combination of, increase in share price, earnings per share, total
stockholder return, return on equity, return on assets, return on investment,
net operating income, cash flow, revenue, economic value added, personal
management objectives, or other measure of performance selected by the
Administrator. Partial achievement of the specified criteria may result in a
partial payment or vesting as specified in the Award Agreement.

 



 5 

 

 

(d) Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.

 

(e) Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an Award.
The Administrator may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.

 

(f) Award Exchange Programs. The Administrator may establish one or more
programs under the Plan to permit selected Grantees to exchange an Award under
the Plan for one or more other types of Awards under the Plan on such terms and
conditions as determined by the Administrator from time to time.

 

(g) Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.

 

(h) Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.

 

(i) Term of Award. The term of each Award shall be the term stated in the Award
Agreement, provided, however, that the term of an Incentive Stock Option shall
be no more than ten (10) years from the date of grant thereof. However, in the
case of an Incentive Stock Option granted to a Grantee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the term of the Incentive Stock Option shall be five (5) years from the date of
grant thereof or such shorter term as may be provided in the Award Agreement.

 

(j) Transferability of Awards. Except as otherwise provided in this Section, all
Awards under the Plan shall be nontransferable and shall not be assignable,
alienable, saleable or otherwise transferable by the Grantee other than by will
or the laws of descent and distribution except pursuant to a domestic relations
order entered by a court of competent jurisdiction. Notwithstanding the
preceding sentence, the Board or the Committee may provide that any Award of
Non-Qualified Stock Options may be transferable by the recipient to family
members or family trusts established by the Grantee. The Board or the Committee
may also provide that, in the event that a Grantee terminates employment with
the Company to assume a position with a governmental, charitable, educational or
similar non-profit institution, a third party, including but not limited to a
“blind” trust, may be authorized by the Board or the Committee to act on behalf
of and for the benefit of the respective Grantee with respect to any outstanding
Awards. Except as otherwise provided in this Section, during the life of the
Grantee, Awards under the Plan shall be exercisable only by him or her except as
otherwise determined by the Board or the Committee. In addition, if so permitted
by the Board or the Committee, a Grantee may designate a beneficiary or
beneficiaries to exercise the rights of the Grantee and receive any
distributions under the Plan upon the death of the Grantee.

 

(k) Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other date as is determined by the Administrator. Notice of
the grant determination shall be given to each Employee, Director or Consultant
to whom an Award is so granted within a reasonable time after the date of such
grant.

 



 6 

 

 

7. Award Exercise or Purchase Price, Consideration, Taxes and Reload Options.

 

(a) Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:

 

(i) In the case of an Incentive Stock Option: (A) granted to an Employee who, at
the time of the grant of such Incentive Stock Option owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price shall be not
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant; or (B) granted to any Employee other than an Employee
described in the preceding clause, the per Share exercise price shall be not
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.

 

(ii) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant unless otherwise determined by the Administrator.

 

(iii) In the case of other Awards, such price as is determined by the
Administrator.

 

(iv) Notwithstanding the foregoing provisions of this Section 7(a),in the case
of an Award issued pursuant to Section 6(d), above, the exercise or purchase
price for the Award shall be determined in accordance with the principles of
Section 424(a) of the Code.

 

(b) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant). In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following, provided that the portion of the consideration
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the applicable laws of the jurisdiction in which the
Company is then incorporated.

 

(i) cash;

 

(ii) check;

 

(iii) delivery of Grantee’s promissory note with such recourse, interest,
security, and redemption provisions as the Administrator determines is
appropriate;

  

(iv) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require including withholding of
Shares otherwise deliverable upon exercise of the Award) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised (but only
to the extent that such exercise of the Award would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price
unless otherwise determined by the Administrator);

 

(v) with respect to options, payment through a broker-dealer sale and remittance
procedure pursuant to which the Grantee (A) shall provide written instructions
to a Company designated brokerage firm to effect the immediate sale of some or
all of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares and (B) shall provide written
directives to the Company to deliver the certificates for the purchased Shares
directly to such brokerage firm in order to complete the sale transaction; or

 

(vi) with respect to options provided there is then an established market for
the Common Stock, by a “cashless exercise” as a result of which the Grantee
shall be entitled to receive that number of shares of Common Stock equal to the
quotient of (i) the number of Options surrendered for exercise and (ii) the
difference between the Fair Market Value (determined in accordance with clause
(i) of Section 2(t) hereof) and the exercise price of the Option, in which case
the number of Options surrendered for exercise shall be cancelled;

 

(vii) any combination of the foregoing methods of payment.

 



 7 

 

 

(c) Taxes. No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any foreign, federal, state, or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or the disqualifying
disposition of Shares received on exercise of an Incentive Stock Option. Upon
exercise of an Award, the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations.

 

(d) Reload Options. In the event the exercise price or tax withholding of an
Option is satisfied by the Company or the Grantee’s employer withholding Shares
otherwise deliverable to the Grantee, the Administrator may issue the Grantee an
additional Option, with terms identical to the Award Agreement under which the
Option was exercised, but at an exercise price as determined by the
Administrator in accordance with the Plan.

 

8. Exercise of Award.

 

(a) Procedure for Exercise; Rights as a Stockholder.

 

(i) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.

 

(ii) An Award shall be deemed to be exercised upon the later of (x) receipt by
the Company of written notice of such exercise in accordance with the terms of
the Award by the person entitled to exercise the Award and (y) full payment for
the Shares with respect to which the Award is exercised, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(v).

 

(iii) Until the issuance (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to Shares subject to an
Award, notwithstanding the exercise of an Option or other Award. The Company
shall issue (or cause to be issued) such stock certificate promptly upon
exercise of the Award. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in the Award Agreement or Section 10, below.

 

(b) Exercise of Award Following Termination of Continuous Service.

 

(i) An Award may not be exercised after the termination date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.

 

(ii) Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.

 

(iii) Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.

 

(c) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Award previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Grantee
at the time that such offer is made.

 



 8 

 

 

9. Conditions Upon Issuance of Shares.

 

(a) Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

(b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.

 

10. Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the Administrator may, in its discretion,
proportionately adjust the number of Shares covered by each outstanding Award,
and the number of Shares which have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or which have been returned to
the Plan, the exercise or purchase price of each such outstanding Award, as well
as any other terms that the Administrator determines require adjustment for (a)
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Shares, (b) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (c) as the
Administrator may determine in its discretion, any other transaction with
respect to Common Stock to which Section 424(a) of the Code applies; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive. Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to an Award.

 

11. Corporate Transactions and Related Entity Dispositions. Except as may be
provided in an Award Agreement:

 

(a) The Administrator shall have the authority, exercisable either in advance of
any actual or anticipated Corporate Transaction or Related Entity Disposition or
at the time of an actual Corporate Transaction or Related Entity Disposition and
exercisable at the time of the grant of an Award under the Plan or any time
while an Award remains outstanding, to provide for the full automatic vesting
and exercisability of one or more outstanding unvested Awards under the Plan and
the release from restrictions on transfer and repurchase or forfeiture rights of
such  Awards in connection with a Corporate Transaction or Related Entity
Disposition, on such terms and conditions as the Administrator may specify. The
Administrator also shall have the authority to condition any such Award vesting
and exercisability or release from such limitations upon the subsequent
termination of the Continuous Service of the Grantee within a specified period
following the effective date of the Corporate Transaction or Related Entity
Disposition. Effective upon the consummation of a Corporate Transaction or
Related Entity Disposition, all outstanding Awards under the Plan, shall remain
fully exercisable until the expiration or sooner termination of the Award.

 

(b) The portion of any Incentive Stock Option accelerated under this Section 11
in connection with a Corporate Transaction or Related Entity Disposition shall
remain exercisable as an Incentive Stock Option under the Code only to the
extent the $ 100,000 dollar limitation of Section 422(d) of the Code is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
excess portion of such Option shall be exercisable as a Non-Qualified Stock
Option.

 

12. Effective Date and Term of Plan. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company. It shall continue in effect for a term of ten (10)
years unless sooner terminated. Subject to Section 13 below, and Applicable
Laws, Awards may be granted under the Plan upon its becoming effective.

 



 9 

 

 

13. Amendment, Suspension or Termination of the Plan.

 

(a) The Board may at any time amend, suspend or terminate the Plan. To the
extent necessary to comply with Applicable Laws, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required.

 

(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.

 

(c) Any amendment, suspension or termination of the Plan (including termination
of the Plan under Section 12, above) shall not affect Awards already granted,
and such Awards shall remain in full force and effect as if the Plan had not
been amended, suspended or terminated, unless mutually agreed otherwise between
the Grantee and the Administrator, which agreement must be in writing and signed
by the Grantee and the Company.

 

14. Reservation of Shares.

 

(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

 

15. No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the
Company’s right to terminate the Grantee’s Continuous Service at any time, with
or without cause.

 

16. Unfunded Plan. Unless otherwise determined by the Board or the Committee,
the Plan shall be unfunded and shall not create (or construed to create) a trust
or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company and any Grantee or other person. To the extent
any person holds any rights by virtue of an Award granted under the Plan, such
right (unless otherwise determined by the Board or the Committee) shall be no
greater than the right of an unsecured general creditor of the Company.

 

17. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

 

18. Stockholder Approval. The grant of Incentive Stock Options under the Plan
shall be subject to approval by the stockholders of the Company within twelve
(12) months before or after the date the Plan is adopted by the Board excluding
Incentive Stock Options issued in substitution for outstanding Incentive Stock
Options pursuant to Section 424(a) of the Code. Such stockholder approval shall
be obtained in the degree and manner required under Applicable Laws. The
Administrator may grant Incentive Stock Options under the Plan prior to approval
by the stockholders, but until such approval is obtained, no such Incentive
Stock Option shall be exercisable. In the event that stockholder approval is not
obtained within the twelve (12) month period provided above, all Incentive Stock
Options previously granted under the Plan shall be exercisable as Non-Qualified
Stock Options.

 

 

10



 

 